IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SAMUEL PAINTER,1                            §
                                                §   No. 376, 2020
          Petitioner Below,                     §
          Appellant,                            §   Court Below—Family Court
                                                §   of the State of Delaware
          v.                                    §
                                                §
    LOUISE PAINTER,                             §   File No. CN14-02909
                                                §   Petition No. 20-11341
          Respondent Below,                     §
          Appellee.                             §

                                 Submitted: August 20, 2021
                                 Decided: October 22, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                            ORDER

         After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment of the Family Court should be affirmed on the basis of

and for the reasons stated in its letter decision and order dated October 12, 2020.

The appellant did not show by clear and convincing evidence that the appellee had

violated the Family Court’s January 21, 2020 custody order (amended on January

27, 2020) as written.         The Court has not considered claims and information,

including information relating to events after the October 12, 2020 decision, that




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
were not presented to the Family Court in the first instance.2

       NOW, THEREFORE, IT IS ORDERED, that the Family Court’s judgment is

AFFIRMED.

                                            BY THE COURT:

                                            /s/ James T. Vaughn, Jr.
                                             Justice




2
 See, e.g., Price v. Boulden, 2014 WL 3566030, at *2 (Del. July 14, 2014) (“[T]his evidence was
not available to the Family Court in the first instance, is outside of the record on appeal, and
cannot properly be considered by this Court.”); Del. Elec. Coop., Inc. v. Duphily, 703 A.2d 1202,
1206 (Del. 1997) (“It is a basic tenet of appellate practice that an appellate court reviews only
matters considered in the first instance by a trial court.”).

                                               2